Citation Nr: 0113208	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1964 to 
October 1973.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for a nervous condition. 

In a January 2000 decision, the Board reopened the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder on the basis of new and material 
evidence, but then denied the claim as not well grounded.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2000 
order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  


REMAND

The appellant claims that he currently suffers from a 
psychiatric disorder, to include posttraumatic stress 
disorder, which is the same disorder he was treated for in 
service.  Therefore, service connection for a psychiatric 
disorder, to include posttraumatic stress disorder, has been 
sought.  

In the parties' Joint Motion, it was determined that the 
Board should discuss all relevant evidence and provide 
further discussion with regard to whether the appellant has 
submitted a well-grounded claim.  Since the Court's order, 
however, recent legislation has eliminated the requirement 
that a claim be well grounded before VA's duty to assist is 
triggered.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126), which affects claims such as this because the claim 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  For reasons set for below, additional development 
is needed to comply with the Veterans Claims Assistance Act 
of 2000.

Service connection may be granted for any disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree (10 percent) within one year of 
separation from active military service.  38 U.S.C.A.   §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The evidence in the present case shows that the appellant 
experienced a psychotic episode in service.  Service medical 
records documented that he was hospitalized from September to 
December 1971, after being picked up by police in West 
Virginia.  The appellant appeared confused and claimed to be 
en route from Germany to Korea.  He was found to have loose 
associations and paranoid ideation.  He gave a disorganized, 
undecipherable history, but was oriented times three.  He 
denied any real mental disease and said his main problem was 
his marriage.  The initial diagnosis was acute, 
undifferentiated schizophrenia, and long-term treatment was 
recommended.  Later, however, the appellant was diagnosed as 
having (1) personality disorder, other, characterized by 
mixture of sociopathic and passive-aggressive personalities; 
and (2) acute situational adjustment reaction characterized 
by psychotic behavior at Ireland Army Hospital.  

The evidence reflects that the appellant currently suffers 
from a psychiatric disorder, although the diagnosis is 
unclear.  VA outpatient treatment reports dated from 1987 to 
1990 mention the appellant's long history of alcohol abuse.  
The appellant appeared mildly depressed, with no evidence of 
psychosis present.  Minnesota Multiphasic Personality 
Inventory (MMPI) testing was administered on several 
occasions in the 1990s to determine the appropriate 
diagnosis.  MMPI testing administered in April 1994 indicated 
that the most likely diagnosis was somatoform disorder, but 
that somatic delusions and a more severe psychotic process 
should also be considered.  MMPI testing performed in 
November 1994 suggested a probable diagnosis of schizophrenic 
disorder or anxiety disorder in a paranoid person.  Finally, 
MMPI testing in August 1998 indicated that the appellant's 
symptoms were attributable to a conversion disorder.  

Based on the foregoing, and in light of the recent 
legislation concerning the duty to assist, the Board finds 
that the appellant should be afforded a VA psychiatric 
examination to determine whether it is at least as likely as 
not that any current psychiatric disorders identified are 
related to service. 

As a final note, the Board points out that additional medical 
records may exist which have not been obtained and associated 
with the claims file.  Letters from mental healthcare 
providers at Mount Carmel Behavioral Healthcare (MCBH) 
indicated that the appellant had been receiving treatment at 
that facility from February to May 1998.  Dennis M. Flynn, 
M.D., also submitted a letter in which he stated that the 
appellant had been under his care since November 1997.  To 
date, however, it does not appear that treatment records from 
MCBH or Dr. Flynn have been obtained.  The duty to assist a 
claimant with the factual development of their claim includes 
securing medical records to which reference has been made.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993).  As such, the RO 
should obtain all outstanding medical records which are 
pertinent to the appellant's claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment pertaining to 
the appellant's psychiatric disorder.  In 
particular, the RO should request all 
relevant records from Mount Carmel 
Behavioral Healthcare and Dennis M. 
Flynn, M.D.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The appellant should be scheduled to 
undergo a VA psychiatric examination to 
determine the nature and etiology of all 
identified psychiatric disorders.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the appellant's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any Axis I 
diagnoses identified are related to 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the appellant's claim of entitlement to 
service connection for a psychiatric 
disorder, to include posttraumatic stress 
disorder.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




